Exhibit 10.2

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
7TH day of August, 2013 (the “Effective Date”), between Porter Bancorp, Inc., a
chartered bank holding company (the “Corporation”), PBI Bank, Inc., a
Kentucky-chartered commercial bank (the “Bank”), and Phillip W. Barnhouse (the
“Executive”).

WITNESSETH

WHEREAS, the Bank desires to employ the Executive as its Chief Operating Officer
as well as to continue employing the Executive in his current capacity as its
Chief Financial Officer;

WHEREAS, the Corporation desires to continue employing the Executive in his
current capacity as its Chief Financial Officer;

WHEREAS, the Bank and the Corporation (referred to together herein as the
“Employers”) desire to be ensured of the Executive’s continued active
participation in the business of the Employers; and

WHEREAS, the Executive is willing to serve the Employers as the Corporation’s
Chief Financial Officer, the Bank’s Chief Financial Officer, and the Bank’s
Chief Operating Officer on the terms and conditions hereinafter set forth;

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the Employers and the
Executive hereby agree as follows:

1. Definitions. The following words and terms shall have the meanings set forth
below for the purposes of this Agreement:

(a) Base Salary. “Base Salary” shall have the meaning set forth in Section 3(a)
hereof.

(b) Cause. Termination of the Executive’s employment for “Cause” shall mean
termination because of personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final consent or
cease-and-desist order or material breach of any provision of this Agreement.



--------------------------------------------------------------------------------

(c) Change in Control. “Change in Control” shall mean a change in the ownership
of the Corporation, or the Bank, a change in the effective control of the
Corporation or the Bank or a change in the ownership of a substantial portion of
the assets of the Corporation or the Bank, in each case as provided under
Section 409A of the Code and the regulations thereunder.

(d) Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

(e) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated for Cause, the date on which the Notice of Termination
is given, and (ii) if the Executive’s employment is terminated for any other
reason, the date specified in such Notice of Termination.

(f) Disability. “Disability” shall mean the Executive (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Employers.

(g) Good Reason. Termination by the Executive of the Executive’s employment for
“Good Reason” shall mean termination by the Executive based on:

(i) any material breach of this Agreement by the Employers, including without
limitation any of the following: (A) a material diminution in the Executive’s
base compensation, (B) a material diminution in the Executive’s authority,
duties or responsibilities, or (C) any requirement that the Executive report to
a corporate officer or employee of the Corporation or the Bank instead of
reporting directly to the Boards of Directors, other than (I) the President of
the Corporation with respect to the Executive’s duties relating to the
Corporation or the President and Chief Executive Officer of the Bank with
respect to the Executive’s duties relating to the Bank and (II) from time to
time with respect to specified matters, a director of either the Corporation or
the Bank who is designated by a majority of the full Board of Directors of
either the Corporation or the Bank, or

(ii) any material change in the Metro Louisville, Kentucky location at which the
Executive must perform his services under this Agreement;

provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Corporation and the Bank
within ninety (90) days of the initial existence of the condition, describing
the existence of such condition, and the Corporation and the Bank shall
thereafter have the right to remedy the condition within thirty (30) days of the
date the Corporation and the Bank received the written notice from the
Executive. If the Corporation and the Bank remedy the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition. If the Corporation and the Bank do not remedy the
condition within such thirty (30) day cure period, then the Executive may
deliver a Notice of Termination for Good Reason at any time within sixty
(60) days following the expiration of such cure period.

 

2



--------------------------------------------------------------------------------

(h) Notice of Termination. Any purported termination of the Executive’s
employment by the Employers for any reason, including without limitation for
Cause, Disability or Retirement, or by the Executive for any reason, including
without limitation for Good Reason, shall be communicated by a written “Notice
of Termination” to the other party hereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a dated notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall be not less than thirty
(30) nor more than ninety (90) days after such Notice of Termination is given,
except in the case of the termination of the Executive’s employment for Cause,
which shall be effective immediately, and (iv) is given in the manner specified
in Section 11 hereof.

(i) Retirement. “Retirement” shall mean the Executive’s voluntary or involuntary
termination of employment, as applicable, upon reaching at least age 65, but
shall not include an involuntary termination for Cause.

2. Term of Employment.

(a) The Bank hereby employs the Executive as its Chief Operating Officer and
agrees to continue to employ Executive as its Chief Financial Officer, the
Corporation hereby agrees to continue to employ Executive as its Chief Financial
Officer, and the Executive hereby accepts all said employment and agrees to
render such services to the Employers on the terms and conditions set forth in
this Agreement. The term of employment under this Agreement shall be for three
years beginning on the Effective Date. Prior to the second annual anniversary of
the Effective Date and each annual anniversary thereafter, the Board of
Directors of each of the Corporation and the Bank shall consider and review
(with appropriate corporate documentation thereof, and after taking into account
all relevant factors, including the Executive’s performance hereunder) a
one-year extension of the term of this Agreement. If the Boards of Directors
approve such an extension, then the term of this Agreement shall be so extended
as of the relevant annual anniversary of the Effective Date unless the Executive
gives written notice to the Employers of the Executive’s election not to extend
the term, with such written notice to be given not less than thirty (30) days
prior to any such relevant annual anniversary of the Effective Date; provided,
however, that if either the Corporation or the Bank is deemed to be in “troubled
condition” as defined in 12 C.F.R. §§225.71 or 303.101(c) (or any successors
thereto) as of the applicable annual anniversary of the Effective Date, then the
term of this Agreement shall not be extended unless and until the Employers
shall have received all requisite regulatory approvals, non-objections or
consents to such renewal pursuant to the provisions of 12 C.F.R. Part 359. If
either Board of Directors elects not to extend the term, it shall give written
notice of such decision to the Executive not less than thirty (30) days prior to
any such annual anniversary of the Effective Date. If any party gives timely
notice that the term will not be extended as of any annual anniversary of the
Effective Date, then this Agreement and the rights and obligations provided
herein shall terminate at the conclusion of its remaining term, except to the
extent set forth in Section 5(d) (including the provisions referenced in such
section) and Section 7. References herein to the term of this Agreement shall
refer both to the initial term and successive terms.

 

3



--------------------------------------------------------------------------------

(b) During the term of this Agreement, the Executive shall perform such
executive services for the Corporation and the Bank as may be consistent with
his titles and from time to time assigned to him by the Bank’s President and
Chief Executive Officer or Board of Directors with respect to Executive’s duties
relating to the Bank or by the Corporation’s President or Board of Directors
with respect to Executive’s duties relating to the Corporation.

(c) The Executive represents and warrants that his entering into this Agreement,
and his performance of his duties as Chief Operating Officer and Chief Financial
Officer of the Bank and Chief Financial Officer of the Corporation, will not
breach or give rise to any cause of action against the Executive, the
Corporation, or the Bank under the terms of any agreements between the Executive
and any prior employer (a “Prior Agreement”). The Executive shall comply with
any surviving terms of any Prior Agreement, including terms concerning
competition, non-solicitation and confidentiality.

3. Compensation and Benefits.

(a) The Employers shall compensate and pay the Executive for his services during
the term of this Agreement at a minimum base salary of $225,000 per year (“Base
Salary”), which may be increased from time to time in such amounts as may be
determined by the Boards of Directors of the Employers and may not be decreased
without the Executive’s express written consent. The Executive acknowledges and
agrees that no increase in the Base Salary is expected to occur during the first
two years following the Effective Date.

(b) During the term of this Agreement, the Executive shall be entitled to
participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, stock incentive, or other plans, benefits and
privileges given to employees and executives of the Employers, to the extent
commensurate with his then duties and responsibilities, as fixed by the Boards
of Directors of the Employers. The Employers shall not make any changes in such
plans, benefits or privileges which would adversely affect the Executive’s
rights or benefits thereunder, unless such change occurs pursuant to a program
applicable to all executive officers of the Employers and does not result in a
proportionately greater adverse change in the rights of or benefits to the
Executive as compared with any other executive officer of the Employers. Nothing
paid to the Executive under any plan or arrangement presently in effect or made
available in the future shall be deemed to be in lieu of the salary payable to
the Executive pursuant to Section 3(a) hereof.

(c) During the term of this Agreement, the Executive shall be entitled to paid
annual vacation in accordance with the policies as established from time to time
by the Boards of Directors of the Employers, which shall in no event be less
than four weeks per annum. The Executive shall not be entitled to receive any
additional compensation from the Employers for failure to take a vacation, nor
shall the Executive be able to accumulate unused vacation time from one year to
the next, except to the extent authorized by the Boards of Directors of the
Employers.

(d) 2013 Restricted Stock Award. The Corporation will grant a restricted stock
award to the Executive of 50,000 Corporation shares (the “2013 Restricted Stock
Award”), if and when such shares become available under the Corporation’s
Amended and Restated 2006 Stock Incentive Plan (the “2006 Plan”). The 2013
Restricted Stock Award is subject to shareholder

 

4



--------------------------------------------------------------------------------

approval. The vesting of the 2013 Restricted Stock Award will comply with the
requirements set forth in the rules published by the U.S. Department of the
Treasury in 31 C.F.R. Part 30 (the “TARP Regulations”), with the vesting to be
accelerated in the event of the Executive’s death or disability. Consistent with
the TARP Regulations, the 2013 Restricted Stock Award will also provide for
accelerated vesting in the event of a change in control as defined in 26 C.F.R.
§1.409A-3(i)(5)(i), provided that no accelerated vesting upon a change in
control shall occur if at the time of the change in control any of the following
is applicable: (i) the Corporation is still subject to its written agreement
with the Federal Reserve Bank of St. Louis dated September 21, 2011, as such
agreement may be amended or replaced from time to time, (ii) the Bank is still
subject to the Consent Order issued by the Federal Deposit Insurance Corporation
on October 12, 2012, as such order may be amended or replaced from time to time,
or (iii) either the Corporation or the Bank is deemed to be in “troubled
condition” as defined in either 12 C.F.R. §225.71 or 12 C.F.R. §303.101(c) (or
any successors thereto), unless prior to or in connection with the change in
control the Employers have received all requisite regulatory approvals,
non-objections or consents to such acceleration pursuant to the provisions of 12
C.F.R. Part 359. The other terms of the 2013 Restricted Stock Award shall comply
with the “2006 Plan”.

(e) Except as may otherwise be agreed to by the Corporation and the Bank, the
Executive’s compensation, benefits and severance set forth in this Agreement
shall be paid by the Corporation and the Bank in the same proportion as the time
and services actually expended by the Executive on the business of the
Corporation and the business of the Bank, respectively, with any amounts paid by
the Corporation to be credited towards the obligations of the Bank under this
Agreement. No provision contained in this Agreement shall require the Bank to
pay any portion of the Executive’s compensation, benefits, severance and
expenses required to be paid by the Corporation pursuant to this Agreement.

4. Expenses. The Employers shall reimburse the Executive or otherwise provide
for or pay for all reasonable expenses incurred by the Executive in furtherance
of or in connection with the business of the Employers, including, but not by
way of limitation, traveling expenses, and all reasonable entertainment
expenses, subject to such reasonable documentation and other limitations as may
be established by the Boards of Directors of the Employers. If such expenses are
paid in the first instance by the Executive, the Employers shall reimburse the
Executive therefor. Such reimbursement shall be paid promptly by the Employers
and in any event no later than March 15 of the year immediately following the
year in which such expenses were incurred.

5. Termination.

(a) The Employers shall have the right, at any time upon prior Notice of
Termination, to terminate the Executive’s employment hereunder for any reason,
including, without limitation, termination for Cause, Disability or Retirement,
and the Executive shall have the right, upon prior Notice of Termination, to
terminate his employment hereunder for any reason.

(b) In the event that (i) the Executive’s employment is terminated by the
Employers for Cause or (ii) the Executive terminates his employment hereunder
other than for Disability, Retirement, death or Good Reason, the Executive shall
have no right pursuant to this Agreement to compensation or other benefits for
any period after the applicable Date of Termination.

 

5



--------------------------------------------------------------------------------

(c) In the event that the Executive’s employment is terminated as a result of
Disability, Retirement or the Executive’s death during the term of this
Agreement, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination.

(d) In the event that the Executive’s employment is terminated by (i) the
Employers for other than Cause, Disability, Retirement or the Executive’s death
during the term of this Agreement, (ii) the Executive for Good Reason during the
term of this Agreement or (iii) subject to the last sentence of this
Section 5(d), the Employers for other than Cause, Disability, Retirement or the
Executive’s death within six months following the expiration of the term of this
Agreement in accordance with the terms of Section 2(a) hereof, then the
Employers shall, in consideration of the Executive’s agreements in Section 7
below and subject to the provisions of Sections 5(e), 5(f), 6, 18 and 19 hereof,
if applicable, pay to the Executive a cash severance amount equal to one
(1) times the Executive’s then current annual Base Salary (the “Severance
Payment”). The Severance Payment shall be paid in a lump sum within ten
(10) business days following the later of the Date of Termination or the
expiration of the revocation period provided for in the general release to be
executed by the Executive pursuant to Section 5(e) below. The Severance Payment
shall be in lieu of, and not in addition to, any Base Salary or other
compensation or benefits that would have been paid under Sections 3(a) above in
the absence of a termination of employment, and the Executive shall have no
rights pursuant to this Agreement to any Base Salary or other benefits for any
period after the applicable Date of Termination. The Executive’s right to
severance under Section 5(d)(iii) above shall be subject to the following:
(Y) the expiration of this Agreement in accordance with the terms of
Section 2(a) hereof shall be for a reason other than a notice of non-renewal of
the term of this Agreement having been provided by the Executive, and (Z) as of
the date of termination of the Executive’s employment, neither the Corporation
nor the Bank is deemed to be in “troubled condition” as defined in 12 C.F.R.
§§225.71 or 303.101(c) (or any successors thereto).

(e) The Executive’s right to receive the severance set forth in Section 5(d)
above shall be conditioned upon the Executive’s execution of a general release
which releases the Employers and their directors, officers and employees from
any claims that the Executive may have under various laws and regulations and
the expiration of any right the Executive may have to revoke such general
release, with such revocation right not being exercised. If either the time
period for paying the severance set forth in Section 5(d) or the time period
that the Executive has to consider the terms of the general release (including
any revocation period under such release) commences in one calendar year and
ends in the succeeding calendar year, then the severance payment set forth in
Section 5(d) above shall not be paid until the succeeding calendar year.

(f) If prior to the Executive’s receipt of the Severance Payment set forth in
Section 5(d) above it is determined that the Executive (i) committed any
fraudulent act or omission, breach of trust or fiduciary duty, or insider abuse
with regard to the Employers that has had or is likely to have a material
adverse effect on either of the Employers, (ii) is substantially responsible for
the insolvency of, the appointment of a conservator or receiver for, or the
troubled condition, as defined by applicable regulations of the appropriate
federal banking agency, of either of the Employers, (iii) has materially
violated any applicable federal or state banking law or regulation that has had
or is likely to have a material adverse effect on either of the Employers, or
(iv) has violated or conspired to violate Sections 215, 656, 657, 1005, 1006,
1007, 1014, 1302 or 1344 of Title 18 of the United State Code, or Sections 1341
or 1343 of Title

 

6



--------------------------------------------------------------------------------

18 affecting the Bank, then the Severance Payment shall not be provided to the
Executive. If it is determined after the Executive receives the Severance
Payment that any of the matters set forth in clauses (i) through (iv) of this
Section 5(f) are applicable to the Executive, then the Executive shall promptly
(and in any event within ten (10) business days following written notice to the
Executive) return an amount equal to the Severance Payment to the Employers in
immediately available funds.

6. Limitation of Benefits under Certain Circumstances. If the payment pursuant
to Section 5(d) hereof, either alone or together with other payments and
benefits which the Executive has the right to receive from the Employers, would
constitute a “parachute payment” under Section 280G of the Code, then the amount
payable by the Employers pursuant to Section 5(d) hereof shall be reduced by the
minimum amount necessary to result in no portion of the amount payable by the
Employers under Section 5(d) being non-deductible to the Employers pursuant to
Section 280G of the Code and subject to the excise tax imposed under
Section 4999 of the Code. The determination of any reduction in the amount
payable pursuant to Section 5(d) shall be based upon the opinion of independent
tax counsel selected by the Employers and paid for by the Employers. Such
counsel shall promptly prepare the foregoing opinion, but in no event later than
ten (10) days from the Date of Termination, and may use such actuaries as such
counsel deems necessary or advisable for the purpose. Nothing contained herein
shall result in a reduction of any payments or benefits to which the Executive
may be entitled upon termination of employment under any circumstances other
than as specified in this Section 6, or a reduction in the payment specified in
Section 5(d) below zero.

7. Restrictive Covenants

(a) Trade Secrets. The Executive acknowledges that he has had, and will have,
access to confidential information of the Employers (including, but not limited
to, current and prospective confidential know-how, customer lists, marketing
plans, business plans, financial and pricing information, and information
regarding acquisitions, mergers and/or joint ventures) concerning the business,
customers, contacts, prospects, and assets of the Employers that is unique,
valuable and not generally known outside the Employers, and that was obtained
from the Employers or which was learned as a result of the performance of
services by the Executive on behalf of the Employers (“Trade Secrets”). Trade
Secrets shall not include any information that: (i) is now, or hereafter
becomes, through no act or failure to act on the part of the Executive that
constitutes a breach of this Section 7, generally known or available to the
public; (ii) is known to the Executive at the time such information was obtained
from the Employers; (iii) is hereafter furnished without restriction on
disclosure to the Executive by a third party, other than an employee or agent of
the Employers, who is not under any obligation of confidentiality to the
Employers or an Affiliate; (iv) is disclosed with the written approval of the
Employers; or (v) is required to be disclosed or provided by law, court order,
order of any regulatory agency having jurisdiction or similar compulsion,
including pursuant to or in connection with any legal proceeding involving the
parties hereto; provided however, that such disclosure shall be limited to the
extent so required or compelled; and provided further, however, that if the
Executive is required to disclose such confidential information, he shall give
the Employers notice of such disclosure and cooperate in seeking suitable
protections. Other than in the course of performing services for the Employers,
the Executive will not, at any time, directly or indirectly use, divulge,
furnish or make accessible to any person any Trade Secrets, but instead will
keep all Trade Secrets strictly and absolutely confidential. The Executive will
deliver promptly to the Employers, at the termination of his employment or at
any other time at the request of the Employers, without retaining any copies,
all documents and other materials in his possession relating, directly or
indirectly, to any Trade Secrets.

 

7



--------------------------------------------------------------------------------

(b) Non-Competition. Unless the Executive’s employment is terminated in
connection with or following a Change in Control, then for a period of twelve
(12) months after termination of employment, including a termination of
employment pursuant to Section 5(d)(iii) above (the “Restricted Period”), the
Executive will not, directly or indirectly, (i) become a director, officer,
employee, principal, agent, shareholder, consultant or independent contractor of
any insured depository institution, trust company or parent holding company of
any such institution or company which has an office in any county in the
Commonwealth of Kentucky in which the Bank also maintains an office.
Notwithstanding the foregoing, nothing in this Agreement shall prevent the
Executive from owning for passive investment purposes not intended to circumvent
this Agreement, less than five percent (5%) of the publicly traded voting
securities of any company engaged in the banking, financial services or other
business similar to or competitive with the Employers (so long as the Executive
has no power to manage, operate, advise, consult with or control the competing
enterprise and no power, alone or in conjunction with other affiliated parties,
to select a director, manager, general partner, or similar governing official of
the competing enterprise other than in connection with the normal and customary
voting powers afforded the Executive in connection with any permissible equity
ownership).

(c) Non-Solicitation of Employees. During the Restricted Period, the Executive
shall not, directly or indirectly, solicit, induce or hire, or attempt to
solicit, induce or hire, any current employee of the Employers, or any
individual who becomes an employee during the Restricted Period, to leave his or
her employment with the Employers or join or become affiliated with any other
business or entity, or in any way interfere with the employment relationship
between any employee and the Employers.

(d) Non-Solicitation of Customers. During the Restricted Period, the Executive
shall not, directly or indirectly, solicit or induce, or attempt to solicit or
induce, any customer, lender, supplier, licensee, licensor or other business
relation of the Employers to terminate its relationship or contract with the
Employers, to cease doing business with the Employers, or in any way interfere
with the relationship between any such customer, lender, supplier, licensee or
business relation and the Employers (including making any negative or derogatory
statements or communications concerning the Employers or their directors,
officers or employees).

(e) Irreparable Harm. The Executive acknowledges that: (i) the Executive’s
compliance with Section 7 of this Agreement is necessary to preserve and protect
the proprietary rights, Trade Secrets, and the goodwill of the Employers as
going concerns, and (ii) any failure by the Executive to comply with the
provisions of this Agreement will result in irreparable and continuing injury
for which there will be no adequate remedy at law. In the event that the
Executive fails to comply with the terms and conditions of this Agreement, the
obligations of the Employers to pay the severance benefits set forth in
Section 5 shall cease, and the Employers will be entitled, in addition to other
relief that may be proper, to all types of equitable relief (including, but not
limited to, the issuance of an injunction and/or temporary restraining order and
the recoupment of any severance previously paid) that may be necessary to cause
the Executive to comply with this Agreement, to restore to the Employers their
property, and to make the Employers whole.

 

8



--------------------------------------------------------------------------------

(f) Survival. The provisions set forth in this Section 7 shall survive
termination of this Agreement.

(g) Scope Limitations. If the scope, period of time or area of restriction
specified in this Section 7 are or would be judged to be unreasonable in any
court proceeding, then the period of time, scope or area of restriction will be
reduced or limited in the manner and to the extent necessary to make the
restriction reasonable, so that the restriction may be enforced in those areas,
during the period of time and in the scope that are or would be judged to be
reasonable.

8. Mitigation; Exclusivity of Benefits.

(a) The Executive shall not be required to mitigate the amount of any benefits
hereunder by seeking other employment or otherwise, nor shall the amount of any
such benefits be reduced by any compensation earned by the Executive as a result
of employment by another employer after the Date of Termination or otherwise.

(b) The specific arrangements referred to herein are not intended to exclude any
other benefits which may be available to the Executive upon a termination of
employment with the Employers pursuant to employee benefit plans of the
Employers or otherwise.

9. Withholding. All payments required to be made by the Employers hereunder to
the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Employers may reasonably
determine should be withheld pursuant to any applicable law or regulation.

10. Assignability. The Corporation and the Bank may assign this Agreement and
their rights and obligations hereunder in whole, but not in part, to any
corporation, bank or other entity with or into which the Corporation or the Bank
may hereafter merge or consolidate or to which the Corporation or the Bank may
transfer all or substantially all of its respective assets, if in any such case
said corporation, bank or other entity shall by operation of law or expressly in
writing assume all obligations of the Employers hereunder as fully as if it had
been originally made a party hereto, but may not otherwise assign this Agreement
or their rights and obligations hereunder. The Executive may not assign or
transfer this Agreement or any rights or obligations hereunder.

11. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

To the Bank:

  

John Taylor

  

President and CEO

  

PBI Bank, Inc.

  

2500 Eastpoint Parkway

  

Louisville, Kentucky 40223

 

9



--------------------------------------------------------------------------------

To the Corporation:

  

John Taylor

  

President

  

Porter Bancorp, Inc.

  

2500 Eastpoint Parkway

  

Louisville, Kentucky 40223

To the Executive:

  

Phillip W. Barnhouse

  

At the address last appearing on

the personnel records of the Employers

12. Amendment; Waiver. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Executive and such officer or officers as may be
specifically designated by the Boards of Directors of the Employers to sign on
their behalf. No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

13. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the substantive laws of the Commonwealth of
Kentucky.

14. Nature of Obligations. Nothing contained herein shall create or require the
Employers to create a trust of any kind to fund any benefits which may be
payable hereunder, and to the extent that the Executive acquires a right to
receive benefits from the Employers hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Employers.

15. Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

16. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

18. Regulatory Actions. The following provisions shall be applicable to the
parties hereto or any successor thereto, and shall be controlling in the event
of a conflict with any other provision of this Agreement, including without
limitation Section 5 hereof.

(a) If the Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs pursuant to notice served
under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit Insurance Act
(“FDIA”)(12 U.S.C. §§1818(e)(3) and 1818(g)(1)), the Bank’s obligations under
this Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the Bank
may, in its discretion: (i) pay the Executive all or part of the compensation
withheld while its obligations under this Agreement were suspended, and
(ii) reinstate (in whole or in part) any of its obligations which were
suspended.

 

10



--------------------------------------------------------------------------------

(b) If the Executive is removed from office and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C. §§1818(e)(4) and
(g)(1)), all obligations of the Bank under this Agreement shall terminate as of
the effective date of the order, but vested rights of the Executive, and the
Bank as of the date of termination shall not be affected.

(c) If the Bank is in default, as defined in Section 3(x)(1) of the FDIA (12
U.S.C. §1813(x)(1)), all obligations under this Agreement shall terminate as of
the date of default, but vested rights of the Executive and the Bank as of the
date of termination shall not be affected.

19. Regulatory Prohibition. Notwithstanding any other provision of this
Agreement to the contrary, any payments made to the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and 12 C.F.R. Part 359.

20. Payment of Costs and Legal Fees and Reinstatement of Benefits. In the event
any dispute or controversy arising under or in connection with the Executive’s
termination is resolved in favor of the Executive, whether by judgment,
arbitration or settlement, the Executive shall be entitled to the payment of
(a) all reasonable legal fees incurred by the Executive in resolving such
dispute or controversy, and (b) any back-pay, including Base Salary, bonuses and
any other cash compensation, fringe benefits and any compensation and benefits
due to the Executive under this Agreement.

21. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in accordance
with the rules then in effect of the district office of the American Arbitration
Association (“AAA”) located nearest to the home office of the Bank, and judgment
upon the award rendered may be entered in any court having jurisdiction thereof,
except to the extent that the parties may otherwise reach a mutual settlement of
such issue.

22. Entire Agreement. This Agreement embodies the entire agreement between the
Employers and the Executive with respect to the matters agreed to herein. All
prior agreements between the Employers and the Executive with respect to the
matters agreed to herein are hereby superseded and shall have no force or
effect.

(Signature page follows)

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Employment Agreement has been executed as of August 7,
2013.

 

PORTER BANCORP, INC.

By:

 

/s/ John Taylor

 

John Taylor

 

President

PBI BANK, INC.

By:

 

/s/ John Taylor

 

John Taylor

 

President and Chief Executive Officer

EXECUTIVE

By:

 

/s/ Phillip W. Barnhouse

 

Phillip W. Barnhouse

 

12